Exhibit 10.17

 

[LOGO]

 

SOUTHERN CALIFORNIA

Irrevocable Standby Letter

TRADE SERVICE OPERATIONS

 

 

 

1980 Saturn Street, V01-519

of Credit No.

 

Monterey Park, California 91755-7417

 

 

Attention: Standby Letter of Credit Section

 

 

 

 

 

 

Date: May 19, 2003

 

BENEFICIARY

 

APPLICANT

 

SCP Park Meadows, LLC

 

Revcare, Inc.

 

280 E. 96TH St., Suite 250

 

5400 Orange Ave., No. 200

 

Indianapolis, IN 46240

 

Cypress, CA 90630

 

 

With a Copy To:

 

U.S. Bank, N.A.

Attn:  Commercial Real Estate Division

425 Walnut Street, 10th Floor

CN-OH-W10C

Cincinnati, OH 45202

 

Currency

 

USD

Amount

 

400,000.00 (Four Hundred Thousand and No/100 U.S. Dollars)

Available by

 

Payment at this office as herein set forth.

Expiry Date

 

May 19, 2004 or any automatically extended date as herein set forth at the close
of business of this office in Monterey Park, California.

 

LADIES/GENTLEMEN:

We hereby issue our Irrevocable Standby Letter of Credit (“Letter of Credit”) in
your favor.  This Letter of Credit is available by sight payment with ourselves
only against presentation at this office of the following documentation:

 

1.                                       Beneficiary’s sight draft drawn on us
marked: “Drawn under Union Bank of California, N.A., Irrevocable Standby Letter
of Credit No.       , dated May 19, 2003.”

 

2.                                       A dated statement purportedly signed by
an authorized representative or officer of the Beneficiary stating that:

 

“The undersigned being a duly authorized representative or officer of SCP Park
Meadows, LLC (“Landlord”) hereby represents and warrants that the amount of the
accompanying draft represents and covers payment due and owing to SCP Park
Meadows, LLC (“Landlord”) by Revcare, Inc. (the “Tenant”) because Tenant is in
default under the lease agreement dated                      by and between
Landlord and Tenant, and any periods as provided in said Lease have expired
without such failure to comply having been remedied or cured.”

 

Partial drawings are not permitted.

 

This Letter of Credit is transferable successively in its entirety only up to
the then available amount in favor of any nominated transferee (“Transferee”),
assuming such transfer to such Transferee would be in compliance with then
applicable law and regulations, including but not limited to the regulations of
the U.S. Department of Treasury and U.S. Department of Commerce.  At the time of
transfer, the original Letter of Credit and original Amendment(s), if any, must
be surrendered to us together with our Letter of Transfer documentation (in the
form of Annex A attached hereto), and payment of our commission.

 

1

--------------------------------------------------------------------------------


 

Irrevocable Standby Letter of Credit No.

Date: May 19, 2003

 

This Letter of Credit shall be deemed automatically extended without an
amendment for a one year period beginning on the present expiration date hereof
May 19, 2004, and upon each anniversary of such date, unless at least thirty
(30) days prior to any such expiration date we have sent you written notice by
courier service or overnight mail that we elect not to permit this Letter of
Credit to be so extended beyond its then current expiration date.  No
presentation made under this Letter of Credit after such expiry date will be
honored.

 

This Letter of Credit shall finally expire on May 19, 2006, if it has not
previously expired in accordance with the preceding sentence.

 

The date this Letter of Credit expires in accordance with the above provision is
the “Final Expiry Date.” Upon the occurrence of the Final Expiry Date this
Letter of Credit shall fully and finally expire and no presentations made under
this Letter of Credit after such date will be honored.

 

Upon receipt by you of our notice that we elect not to renew, you may draw
against presentation to our office at the address above of the following
documentation:

 

1.                                       A sight draft drawn on us, purportedly
signed by an authorized representative or officer of the Beneficiary; marked:
“Drawn under Union Bank of California, N.A., Irrevocable Standby Letter of
Credit No.       , dated May 19, 2003.”

 

2.                                       A dated statement purportedly signed by
an authorized representative or officer of the Beneficiary stating: “The
undersigned being a duly authorized representative or officer of SCP Park
Meadows, LLC hereby represents and warrants that Revcare, Inc. has failed to
provide an acceptable substitute Letter of Credit at least twenty (20) days
prior to expiration of Union Bank of California, N.A., Irrevocable Standby
Letter of Credit No.       , dated May 19, 2003.”

 

This Letter of Credit sets forth in full the terms of our undertaking, and such
terms shall not be modified, amended or amplified by any document, instrument or
agreement referred to in this Letter of Credit, in which this Letter of Credit
is referred to or to which this Letter of Credit relates.

 

Except as stated herein, this undertaking is not subject to any condition or
qualification. Our obligation under this Letter of Credit shall be our
individual obligation, in no way contingent upon reimbursement with respect
thereto.

 

SPECIAL INSTRUCTIONS:

The original of this Letter of Credit must be presented together with the above
documents in order to endorse the amount of each drawing on the reverse side.

 

All banking charges under this Letter of Credit except remittance wire fee of
USD35.00 are for the account of the Applicant.

 

2

--------------------------------------------------------------------------------


 

We hereby agree with you that drafts drawn under and in compliance with the
terms of this credit will be duly honored upon presentation and delivery to
Union Bank of California, N.A., at the address above.  Documents are to be sent
in one lot by courier service, overnight mail or hand delivery.

 

This Letter of Credit is subject to the “Uniform Customs and Practice for
Documentary Credits (1993 Revision)”, International Chamber of Commerce
Publication No. 500.

 

UNION BANK OF CALIFORNIA, N.A.

Trade Service Operations

 

 

 

 

Authorized Signature

 

3

--------------------------------------------------------------------------------


 

Annex A

 

LETTER OF CREDIT TRANSFER INSTRUCTIONS

 

UNION BANK OF CALIFORNIA, N.A.

SOUTHERN CALIFORNIA

TRADE SERVICE OPERATIONS

1980 Saturn Street, V01-518

Monterey Park, California 91755-7417

Attention:

Standby Letter of Credit Section

 

Tel. No.: (323) 720-7957

 

Date:

 

 

 

[Insert Date]

 

 

 

 

Re:

Union Bank of California, N.A. Irrevocable Standby Letter of Credit No.      ,
dated May 19, 2003

 

Ladies and Gentlemen:

 

For value received, the undersigned beneficiary
                                                               [Insert Name of
Beneficiary] (the “Beneficiary”) hereby irrevocably transfers to:

 

 

(Name of Transferee)

 

 

(Address)

 

(the “Transferee”) all rights of Beneficiary to draw under the above letter of
credit (“Letter of Credit”) and Transferee shall have sole rights as beneficiary
thereof, including without limitation sole rights relating to any amendments
thereto, whether increases or extensions or other amendments and whether now
existing or hereafter made.  In connection with the foregoing, Beneficiary
hereby irrevocably agrees and instructs you (a) that Beneficiary does not retain
any right to refuse to allow you to advise to Transferee any amendment to the
Letter of Credit, (b) that all future amendments to the Letter of Credit are to
be advised directly to Transferee without necessity of any consent of or notice
to Beneficiary, and (c) that there will be no substitution of Beneficiary’s
draft(s) and/or other documents for those presented to you by Transferee.

 

Beneficiary hereby certifies that Transferee is the new owner of the following
property: [Please insert the property address]

 

 

4

--------------------------------------------------------------------------------


 

We enclose herewith the original Letter of Credit (and all original amendments
thereto dated on or prior to the date of these Transfer Instructions) and,
together with Transferee, request that you transfer this Letter of Credit to
Transferee by reissuing the Letter of Credit in favor of the Transferee with
provisions consistent with the Letter of Credit.

 

Enclosed is our remittance in the amount of                 (Bank Use Only)
representing your transfer commission in accordance with our published schedule
of charges currently in effect.  In addition, we agree to pay to you on demand
any expenses that may be incurred in connection with this transfer.

 

Very truly yours,

 

 

 

(Name of Beneficiary)

 

 

 

Authorized Signature)

 

SIGNATURE AUTHENTICATED

The above signature with title as stated conforms
with that on file with us.

 

 

 

(Name of Bank)

 

 

(Authorized Signature)

 

ACKNOWLEDGED AND ACCEPTED this

 

                   day of                   ,

 

 

 

(Name of Transferee)

 

 

 

(Authorized Signature)

 

 

SIGNATURE AUTHENTICATED

 

 

 

The above signature with title as stated conforms
with that on file with us.

 

 

 

 

 

 

(Name of Bank)

 

 

 

 

(Authorized Signature)

 

 

5

--------------------------------------------------------------------------------